United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1075
Issued: January 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2011 appellant filed a timely appeal from the March 24, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On September 28, 2010 appellant, then a 41-year-old transportation security inspector,
filed a claim alleging that he sustained a stress-related condition in the performance of duty
1

20 C.F.R. § 8101 et seq.

which affected his stomach and head. He indicated that he sustained stress after meetings with
his supervisor in August and September 2010 regarding his alleged late arrivals to work.
Appellant stopped work on September 13, 2010 and was terminated from the employing
establishment for cause effective December 28, 2010.2
In an October 15, 2010 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his emotional condition claim.
Appellant submitted several statements in which he further described the incidents and
conditions at work which he felt contributed to his claimed emotional condition. He indicated
that on June 24, 2010 he met with his supervisor, Christopher Rascoe, regarding the Aviation
Compliance Work Plan for the fiscal year 2010 and noted that Mr. Rascoe advised him that his
annual leave scheduled for October 2010 might have to be rescinded if he continued to be behind
in his work plan. Appellant denied that he was behind in his work plan and asserted that during
an August 30, 2010 meeting with Mr. Rascoe he became aware that a time and attendance sheet
and an SF-71 form he used to request sick leave had been falsified. He felt that several of his
requests for sick leave were improperly denied. Appellant claimed that on September 1, 2010
Mr. Rascoe and Joseph Massisak, an administrative officer, were in error when they stated that
he had been late for work 75 times since March 2010. During this meeting, he was provided
with an auto garage parking and elevator access report prepared by Transwestern Real Estate, but
he disagreed with the substance of the report and asserted that another employing establishment
official had verified that he had arrived to work on time. Appellant indicated that he was asked
to write a statement as a part of an official investigation into his tardiness, but noted that he
requested to take sick leave instead of completing the statement and that Mr. Rascoe denied his
sick leave request.
Appellant further alleged that for several dates in September 2010 Mr. Rascoe improperly
characterized his absences as being absent without leave (AWOL). He asserted that with respect
to his September 14, 2010 absence his girlfriend called Mr. Rascoe and advised that he could not
work due to illness. On September 28, 2010 Mr. Rascoe improperly rescinded a prior approval
of leave for October 7 to November 7, 2010 and he later wrongly denied an October 2, 2010
request to use 200 hours of annual leave and 40 hours of sick leave. Appellant was advised that
he did not provide administratively acceptable medical documentation to support the leave
request and his leave from work was improperly coded as AWOL. On December 27, 2010 he
was issued a notice of decision of removal due to several factors including failure to maintain a
regular work schedule, failure to cooperate with an official investigation, failure to follow
directions from a supervisor, negligent performance of duties, tardiness and failure to accurately
record time and attendance. Appellant felt that the issuance of this disciplinary action was
unjustified.
Appellant submitted numerous administrative documents relating to his absences and
leave requests, including earning and leave statements, cardholder tracking reports, disciplinary
actions issued by the employing establishment, notices of rescission of leave and documents
regarding leave policies. He also submitted additional medical evidence in support of his claim.
2

Appellant submitted several reports from attending physicians which discussed his medical problems.

2

In a March 24, 2011 decision, OWCP denied appellant’s emotional condition claim on
the grounds that he did not establish any compensable employment factors. It found that he did
not show that the employing establishment committed error or abuse in connection with various
administrative matters.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.3
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.7
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
incidents and conditions at work. OWCP denied his emotional condition claim on the grounds
3

Lillian Cutler, 28 ECAB 125 (1976).

4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

3

that he did not establish any compensable employment factors. The Board must, thus, initially
review whether these alleged incidents and conditions of employment are covered employment
factors under the terms of FECA. The Board notes that appellant’s allegations do not pertain to
his regular or specially assigned duties under Culter.8 Rather, appellant has alleged error and
abuse by supervisors with respect to administrative matters.
Regarding appellant’s allegations that the employing establishment wrongly denied leave,
engaged in improper investigations, wrongly issued disciplinary actions and unreasonably
monitored his activities at work, the Board finds that these allegations relate to administrative or
personnel matters, unrelated to the employee’s regular or specially assigned work duties and do
not fall within the coverage of FECA.9 Although the handling of disciplinary actions,
investigations and leave requests and the monitoring of activities at work are generally related to
the employment, they are administrative functions of the employer, and not duties of the
employee.10 However, the Board has also found that an administrative or personnel matter will
be considered to be an employment factor where the evidence discloses error or abuse on the part
of the employing establishment. In determining whether the employing establishment erred or
acted abusively, the Board has examined whether the employing establishment acted
reasonably.11
Appellant took issue with a number of leave requests that were denied or modified by his
supervisor, Mr. Rascoe and claimed that the information presented by Mr. Rascoe about the
number of his absences and late arrivals was incorrect. He felt that some of his absences were
unfairly characterized as AWOL and that the disciplinary actions taken against him were unjust.
The Board finds that appellant did not submit sufficient evidence to establish that the
employing establishment committed error or abuse with respect to these matters. Appellant
submitted numerous documents relating to his leave usage, absences from work and arrival times
at work, but none of these documents clearly show that Mr. Rascoe and other employing
establishment officials had used inaccurate information in justifying its disciplinary actions. He
felt that numerous leave requests were unfairly denied or modified, but the Board notes that none
of the submitted evidence clearly supports his claims in this regard. Appellant did not submit
probative evidence, such as the findings of a grievance, to support his claim that the employing
establishment committed error or abuse with respect to leave requests, investigations or
disciplinary actions. Thus, he has not established a compensable employment factor under
FECA with respect to these administrative matters.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met his burden of proof in establishing that he

8

See Cutler, supra note 3.

9

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
10

Id.

11

See Richard J. Dube, 42 ECAB 916, 920 (1991).

4

sustained an emotional condition in the performance of duty.12 On appeal, he alleged that his
claim was established because his attending physicians related his emotional condition to his
work situation. However, OWCP denied appellant’s emotional condition claim on the grounds
that he did not establish any compensable employment factors and it is not necessary to consider
the medical evidence of record.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

As appellant has not established any compensable employment factors, the Board did not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

5

